Citation Nr: 1533972	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-46 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable initial rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1976 through May 1985, and from July 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Lincoln, Nebraska. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2010 Substantive Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran checked the box indicating that he wished to request a hearing before a Member of the Board at a local Regional Office in connection with his claim.  The Veteran also wrote "I would videoconference with the Board of Veterans Appeals" in the narrative portion of the Form 9.  

In correspondence of October 13, 2011, the Veteran was informed that a video hearing had been scheduled for November 9, 2011.  This correspondence advised the Veteran that he could request an in-person hearing.  On October 17, 2011, the Veteran contacted the RO to request an in-person hearing, and not a video hearing.  However, no in-person hearing was scheduled.    

Accordingly, the claims must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he prefers a hearing before a Veterans Law Judge in Washington, D.C. or at a Regional Office.  Thereafter, schedule the Veteran for a hearing before a Veterans Law Judge.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


